                  Case 1:20-cv-10743-ADB Document 1 Filed 04/15/20 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                                      CIVIL ACTION NO.



 PRIMERICA LIFE INSURANCE COMPANY,

      Plaintiff

 v.

 SEAN BAILEY, DOWN THE ROAD BREWERY, INC.
 JIMMY CROTT and AYBIKE CROTT,

      Defendants.



                                  COMPLAINT FOR INTERPLEADER

         Pursuant to Fed. R. Civ. P. 22, Plaintiff, Primerica Life Insurance Company (“Primerica”), files

the following interpleader Complaint:

                                                 PARTIES

         1.       Primerica is an insurance corporation organized under the laws of the State of Tennessee,

with a principal place of business at 1 Primerica Parkway, Duluth, GA 30099

         2.       Defendant, Sean Bailey is an individual who, on information and belief, resides at 213

Barton Road in Stow, Middlesex County, Massachusetts.

         3.       Defendant, Down the Road Brewery, Inc. (“DTR”), is a Massachusetts corporation, with

a principal place of business at 151 Bow Street, Unit B, in Everett, Suffolk County, Massachusetts.

         4.       Defendant, Jimmy Crott, is an individual who, on information and belief, resides at 22

Winter Street in Medford, Middlesex County, Massachusetts.
                Case 1:20-cv-10743-ADB Document 1 Filed 04/15/20 Page 2 of 5




        5.       Defendant, Aybike Crott, is an individual who, on information and belief, resides at 22

Winter Street in Medford, Middlesex County, Massachusetts.

                                             JURISDICTION

        6.       This action is brought pursuant to the provisions of Fed. R. Civ. P. 22 and 28 U.S.C. §

1332.

        7.       Jurisdiction is proper in this matter because the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs, and there is complete diversity between the neutral stakeholder

and the claimants.

        8.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to this action occurred in the Commonwealth of Massachusetts. Venue is

also appropriate pursuant to 28 U.S.C. § 1397 because one or more of the claimants reside in this

judicial district.

                                                  FACTS

        9.       On April 9, 2017, Primerica issued a term life insurance policy, bearing Policy No.

0490586672 (“the Policy”) on the life of the primary insured, Donovan Sunshine Bailey, in the face

amount of $800,000. A true copy of the Policy is attached hereto as Exhibit 1.

        10.      In the “Application for Life Insurance” submitted in connection with the Policy, DTR

(62%), Jimmy Crott (19%) and Aybike Crott (19%) were listed as the primary beneficiaries. A true

copy of the Application is attached hereto as Exhibit 2.

        11.      At all relevant times, Donovan Bailey was the majority shareholder, director and officer

of DTR.




                                                      2
              Case 1:20-cv-10743-ADB Document 1 Filed 04/15/20 Page 3 of 5




       12.     On or about October 11, 2018, Primerica received a Multipurpose Change Form, by

which Donovan Bailey purported to change the principal beneficiary of the Policy to Sean S. Bailey (the

“Beneficiary Change”). A true copy of the Multipurpose Change Form is attached hereto as Exhibit 3.

       13.     On information and belief, on July 31, 2019, Donovan Bailey died, at which time the

benefit under the Policy was $800,000 (the “Benefit”). The Certificate of Death is attached hereto as

Exhibit 4.

       14.     On August 22, 2019, Sean S. Bailey submitted a Claimant’s Statement to Primerica,

seeking the Benefit under the Policy. A true and accurate copy of the Claimant’s Statement is attached

hereto as Exhibit 5.

       15.     On or about August 15, 2019, Jimmy Crott and Aybike Crott (collectively “the Crotts”)

claimed that they were the intended beneficiaries of the Policy pursuant to the terms of a Convertible

Promissory Note (“Note”) securing a debt to DTR, of which Donovan Bailey was the majority

shareholder. A true and accurate copy of the August 15, 2019 letter is attached hereto as Exhibit 6.

                                            INTERPLEADER

       16.     Primerica restates and incorporates the allegations set forth in Paragraphs 1 to 14 of its

Complaint for Interpleader by reference, as if set forth fully herein.

       17.     As stated above, the Benefit payable under the Policy is $800,000.

       18.     Primerica admits that it must pay the Benefit, but avers that it must pay the Benefit only

one time.

       19.     Primerica makes no claim to title or interest in the Benefit but seeks to ensure that it

makes the correct payment(s) to the proper beneficiary(ies).

       20.     Given the competing claims to the Benefit, Primerica cannot determine what disposition

it should make of the Benefit.




                                                      3
              Case 1:20-cv-10743-ADB Document 1 Filed 04/15/20 Page 4 of 5




       21.     Primerica cannot reasonably proceed to issue payment in light of the conflicting claims

presented to date without subjecting itself to actual or potential multiple liability with respect to the

Benefit.

       22.     As Sean S. Bailey was not the designated beneficiary when the Policy was originally

issued, it remains unclear whether he is entitled to the proceeds of the Policy as against the creditors and

representatives of Donovan Bailey by virtue of G.L. c. 175, § 125.

       23.     Primerica is merely a disinterested stakeholder in this action, inasmuch as it claims no

interest in the Benefit under the Policy, and admits that the Benefit is due and owing to someone.

Primerica is ready and offers to deposit the Benefit with the Court or with a person duly authorized by

the Court to receive it, upon the entry of an appropriate Order.

       24.     Primerica is entitled to have this Court adjudicate the competing or potentially competing

claims of the Defendants, and to establish its legal obligations to the Defendants with finality.

       WHEREFORE, Primerica respectfully requests that the Court issue an Order:

       a.      Allowing Primerica to deposit the Benefit of $800,000, with the Court or with a person or

entity duly authorized by the Court to receive it;

       b.      Compelling the Defendants to determine through interpleader their competing or

potentially competing and adverse claims to the Benefit under the Policy;

       d.      Extinguishing with finality all claims that the Defendants have or may have against

Primerica;

       e.      Restraining the Defendants from instituting or prosecuting, in this or any other State or

Federal court, any proceeding against Primerica and/or its agents with respect to the Policy and/or the

Benefit payable under the Policy;




                                                      4
              Case 1:20-cv-10743-ADB Document 1 Filed 04/15/20 Page 5 of 5




       f.      Discharging Primerica from all liability to the Defendants arising out of the Policy and

the matters set forth herein, upon payment of the Benefit into this Court or to a person or entity duly

authorized by the Court to receive it;

       g.      Awarding Primerica its reasonable attorney’s fees and costs associated with filing this

interpleader action; and

       h.      Granting Primerica such other and further relief as the Court deems just and proper.


                                              Respectfully submitted,

                                              The Plaintiff,
                                              Primerica Life Insurance Company
                                              By Its Attorneys,

                                              /s/ Bethany P. Minich

                                              Bethany P. Minich, BBO # 648163
                                              minich@litchfieldcavo.com
                                              Litchfield Cavo, LLP
                                              6 Kimball Lane, Suite 200
                                              Lynnfield, MA 01940
                                              Tel: (781) 309-1500
                                              Fax: (781) 246-0167

Date: April 15, 2020




                                                     5
